Appeal from order entered July 20, 1946, granting plaintiff’s motion only to the extent of directing the defendant Morris Danzig to comply with the stipulation of settlement made herein, provided the plaintiff made an unconditional tender to the defendant of $114,108.31, and *993denying said motion in all other respects, unanimously dismissed on the ground that the action has been discontinued, and appeal from order entered November 13, 1946, denying plaintiff's motion to vacate or resettle the order entered July 20, 1946, unanimously dismissed; with $20 costs and disbursements to the respondent. Present — Peck, P. J., Glennon, Dore, Cohn and Callahan, JJ.